Citation Nr: 1701105	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  09-38 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.

6.  Basic eligibility for VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral wrist and hand disabilities and PTSD; denied non-service-connected pension; and declined to reopen claims for left shoulder, right shoulder, and bilateral ankle disabilities.  In January 2014, a hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  These matters were previously before the Board June 2014, when the claims for bilateral shoulder disabilities were reopened and all matters on the preceding page were remanded for additional development.  (The June 2014 Board decision also denied service connection for a skin disability and dismissed a claim of service connection for right knee disability as a result of gunshot wound.  Those issues were not appealed further and are no longer in appellate status.)  

The issue of service connection for a psychiatric disability, other than PTSD, related to a motor vehicle accidence (MVA) during active service was raised in a December 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  Also, as noted in the Board's June 2014 remand, the issue of service connection for residuals of a right knee injury (claimed incurred in service, other than by gunshot) has been raised on the record at the January 2014 Board hearing, but has not been adjudicated by the AOJ; it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The issues of service connection for wrist, hand, and shoulder disabilities and for PTSD; and whether new and material evidence has been received to reopen a claim of service connection for bilateral ankle disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not 65 years of age or older, nor is he shown to be permanently and totally disabled by non-service-connected disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to non-service-connected pension benefits are not met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. § 3.3, 3.102, 3.159, 3.314, 3.340 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  As discussed below, there is no credible evidence suggest he is permanently and totally disabled.  As he is factually shown to be employable, a VA medical opinion addressing the matter is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In its June 2014 decision, the Board determined that the question of the Veteran's employability (i.e., entitlement to non-service-connected pension) was inextricably intertwined with the disabilities that are again remanded herein, and that consideration of the matter would need to be deferred pending additional development, to include examination regarding the nature and severity of claimed disabilities.  While additional development remains necessary for the other issues remaining on appeal, as discussed in greater detail below, the development to date has clearly established that the Veteran is capable of being, and in fact is factually shown to have been, employed.  Thus, additional development to assess the impact of his disabilities on his employability is not necessary; the Board finds that there has been substantial compliance with the Board's remand instructions with respect to the matter of non-service-connected pension.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance with the Board's remand instructions), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).

The Veteran has not identified any (pertinent) evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

VA pension benefits are payable to veterans of a war who meet service requirements (outlined in 38 U.S.C.A. § 1521(j)) and who are age 65 or older or are permanently and totally disabled from a non-service-connected disability not the result of their own willful misconduct.  38 U.S.C.A. §§ 1513, 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  

A person is considered to be permanently and totally disabled such person is: (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4. 3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran served in excess of 90 days during the Vietnam era.  It is not in dispute that he meets the service requirements for VA pension in 38 U.S.C.A. § 1521(j).  His service personnel records show he was born in 1953.  Therefore, he does not meet the (age 65 or older) requirement for pension based on age 38 U.S.C.A. § 1513.  Consequently, to establish entitlement to VA pension benefits, he must show permanent and total disability 

The record does not show, and the Veteran does not assert, that he is a patient in a nursing home or has been determined to be disabled by the Social Security Administration (SSA).  Therefore, to establish entitlement to VA pension he must show unemployability due to permanent disability, disability sufficient to render it impossible for the average person to follow a substantially gainful occupation or that he has a disease or injury determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.

Here, the evidence of record indicates that, throughout most of the period on appeal, the Veteran was actually employed in a position requiring specialized training/education (substance abuse counseling.)  In his June 2007 claim for pension benefits, he stated that he had a college education and was self-employed as a licensed professional counselor, a master's-level advanced alcoholism and drug counselor, and a nationally certified addictions counselor.  He provided conflicting statements regarding his employment.  Under Part D on VA Form 21-526, he stated (in response to question D-1a) that he was prevented from working due to back, neck, and knee disabilities, allergies, PTSD, and HIV positive status.  In response to question D-4a he stated that he was not employed and in answer to question D-4b he stated that he last worked in February 2006.  However, in answer to question D-4c he stated that he was self-employed prior to becoming totally disabled and, in answer to question D-4e, that he was still self-employed (emphasis added).  In response to question D-4f, pertaining to current employment, he stated that he was having difficulty finding contracts because he was not a social worker or registered nurse (as required by insurance companies) and had last worked in February 2006.  

A June 2007 VA treatment record notes the Veteran's report that he was focused on finding a job.  On September 2007 VA spine examination, he reported that he was involved in office work.  On January 2008 VA examination, he reported that he worked as a counselor.  In April 2009 correspondence, he reported that he had a bachelor's degree in accounting, a master's degree in human services, and was a PhD candidate in human services (with a counseling specialization).  He reported that he had applied for federal employment but been found not qualified.  

A July 2009 VA treatment record notes the Veteran's report that he was working both a full- and part-time job while working on his dissertation.  A December 2010 VA treatment record notes his report that he was working as an independent contractor.  February 2012, June 2012, September 2013, October 2013, November 2013 and January 2014 VA treatment records note his report that he was a substance abuse counselor and complaints of work-related stress.  On March 2014 VA mental health evaluation he reported that he was "ABD" (all but dissertation) for a doctoral degree in Counseling Psychology and was currently working as a recovery counselor.  A November 2014 VA treatment record describes the Veteran as "employed."

A December 2014 VA treatment record notes the Veteran's request for assistance in obtaining a work accommodation for his multiple medical appointments.  An August 2015 VA treatment record notes that he continued to work as a counselor.  On December 2015 VA psychiatric examination, he reported that he was "working full-time as a counselor at a medication assisted treatment facility", " that he had held that job for the last four years", and that the work was "full-time".  He reported being out of work from 1986 to 1996 due to an on the job injury (for which he received workman's compensation).  He did not report any other extended periods of unemployment.  He remained "ABD" for his doctoral degree. 

The Board acknowledges that the Veteran may have had a period of unemployment between filing his claim in June 2007 and September 2007 (when he reported that he was involved in office work).  However, the record does not support a finding of unemployment due to permanent and total disability.  Although the Veteran stated in his application for pension that he was prevented from working due to disability, in the same application he stated that he continued to be self-employed as a counselor and described his employment impairment as difficulty obtaining insurance contracts because he was neither a registered nurse nor social worker, i.e. that he was having difficulty finding employment for reasons other than his disabilities.  Furthermore, review of the full record found that he was employed throughout most of the period on appeal.  Thus, the Board finds that the Veteran's assertion as to unemployability is contradicted by the record (to include statements on his June 2007 claim) and not credible.  As there is no credible evidence the Veteran has been unable to work due to non-service-connected disability; but instead the evidence shows that he, in fact, has maintained employment throughout most of the appeal period, the Board finds that he is not permanently and totally disabled and that entitlement to non-service-connected pension is not warranted.
The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Entitlement to VA non-service-connected pension is denied.


REMAND

PTSD

On December 2015 VA psychiatric examination, the examiner opined that the Veteran did not meet the full DSV-V criteria for a PTSD diagnosis.  A July 11, 2014 VA treatment record (signed by the Veteran's treating psychologist and endorsed by a supervisory psychologist) notes "Diagnosis (DSM-IV criteria) Depression, PTSD".  That record does not identify the underlying stressor event or constellation of symptoms supporting that the Veteran met the DSM-IV criteria.  The December 2015 VA examiner noted a prior VA diagnosis of PTSD, but did not address it in the context of her rationale.  Consequently, the Board is unable to determine whether the examiner concluded that the Veteran does not have a current diagnosis of PTSD (but may have had such diagnosis during the pendency of this claim) or that the Veteran has never had a valid diagnosis of PTSD.  Development to secure an advisory opinion that resolves the medical questions remaining is necessary.

Shoulder Disabilities

A December 2015 VA examination report includes negative nexus opinions regarding the claimed shoulder disabilities.  The opinions are premised on a finding that there were no complaints of a shoulder injury at separation from service and that there was a long interval between service and onset of the current disabilities.  However, the examiner did not address a December 1972 service treatment record (STR) (noting a fracture of the greater tuberosity of the right humerus), a July 1979 VA examination report (noting complaints of right and left shoulder pain and limitation of movement following a motor vehicle accident (MVA) during active service), October 1979 RO hearing testimony (noting complaints of left arm/shoulder impairment), April 1981 Board hearing testimony (noting complaints of left shoulder disability), and subsequent reports on VA treatment of bilateral shoulder pain.  The Board is unable to determine whether the examiner considered this evidence (and found it medically irrelevant) or whether the opinion was based on an incomplete record.  A remand for clarification is required.  

Wrist and Hand Disabilities

The Board's June 2014 remand ordered an orthopedic examination to determine the nature and etiology of any wrist and hand disabilities, if such disabilities were noted in the expanded record.  VA treatment records obtained pursuant to the June 2014 remand note the presence of wrist and hand disabilities.  (See, e.g., April 2012 orthopedic note (treatment for recurrence of trigger finger symptoms in both hands) and February 2012 neurology note (pain, weakness, and numbness throughout left arm and abnormal EMG)).  However, an orthopedic examination was not arranged.  There has not been substantial compliance with the previous remand instructions, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

New and Material Evidence - Ankle Disabilities

In the June 2014 remand, the Board noted the Veteran's testimony that he has a diagnosis of ankle arthritis, and that a diagnosis of traumatic arthritis could support his request to reopen his claim for ankle disabilities.  The AOJ was directed to arrange for VA examination if there was any evidence of ankle disability.  VA treatment records show diminished ankle reflexes (see, e.g., February 2012 EMG report) without explanation (in the record before the Board) as to etiology.  As an ankle disability (of unknown etiology) is apparent in the expanded record, remand (for an examination in compliance with the prior remand directives) is required.  See Stegall, supra.

Finally, it appears the Veteran receives on-going medical treatment for the disabilities at issue.  Records of such treatment are clearly pertinent (and may be critical) evidence in the matters at hand (and VA records are constructively of record).  On remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1. The AOJ should also secure for the record all records of VA evaluations and treatment the Veteran has received for the disabilities at issue in this appeal (that are not already associated with the claims file).  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from all providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then return the Veteran's record to the December 2015 VA psychiatric examiner for further review and medical opinions regarding the nature of the Veteran's psychiatric disability.  If further psychiatric evaluation of the Veteran is deemed necessary to respond to the questions posed, such should be arranged.  If the December 2015 examiner is unavailable, the AOJ should arrange for another appropriate psychiatrist or psychologist to review the record (and conduct an examination, if needed) and provide responses to the questions posed.]

Based on review of his record (and examination, if deemed necessary), the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that he has, or at any time during the pendency of this appeal has had, a diagnosis of PTSD (in accordance with DSM-IV or V) related to a stressor event in service.  The examiner should specifically discuss the July 2014 VA treatment record noting a diagnosis of PTSD in accordance with the DSM-IV, noting whether the symptoms and stressor then shown support such diagnosis (if so the symptoms and underlying stressor should be identified).  If PTSD is not diagnosed, the examiner should identify the symptoms necessary for such diagnosis found lacking.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedic surgeon or orthopedist (with neurological consult if deemed necessary) to determine the nature and likely etiology of any shoulder, wrist, hand, or ankle disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include STRs noting humerus fracture during active service, postservice records noting complaints of shoulder disability, and VA treatment records noting reduced ankle reflexes, a history of cervical radiculopathy to the upper extremities, trigger finger, and bilateral thumb disabilities), the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each shoulder, wrist, hand, and ankle disability found/shown by the record.

(b) Please identify the likely etiology for each such disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include the MVA or other incident therein, or is secondary to a service-connected disability (such as cervical strain)?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  The AOJ should then review the record and readjudicate all claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


